Citation Nr: 0116183	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  95-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury with post-traumatic degenerative joint 
disease (DJD), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1971 
and from September 1978 to April 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

This case was the subject of a February 1999 hearing before 
the undersigned Board member, and of a Board remand dated in 
November 1999.

Regarding prior final denials in a November 1999 Board 
decision on the issues of service connection for a left 
shoulder disorder and service connection for pes planus, the 
RO and the veteran are referred to the Veterans Claims 
Assistance Act of 2000, as it pertains to final decisions 
denying claims on the basis that they were not well grounded 
during the period from July 14, 1999, to November 8, 2000.  
Such claims must be readjudicated upon motion of the claimant 
or the Secretary if the motion is filed prior to November 9, 
2002.  See Section 7 of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REMAND

In accordance with the guidance in the Board's remand of 
November 1999, the RO wrote the claimant in December 1999 and 
requested that he report information concerning any medical 
providers, VA or non-VA, who had treated him since November 
1997.  In a March 2000 written statement, the veteran 
indicated that to the best of his ability or memory, he had 
presented all medical evidence in support of his claim.  He 
then stated that he was "presently" under medical care 
through VA and a local doctor for his service connected 
"disabilities."  The veteran's only service-connected 
disability is his left knee disability.  

The Board finds it understandable that the RO interpreted the 
veteran's ambiguous statement of March 2000 as indicating 
that there were no outstanding medical records.  The Board 
must point out, however, that the most recent records of 
treatment associated with the claims file are from 1997.  
Given the phrasing of the veteran's statement that he was 
"presently" under care of both VA and private medical 
providers, his statement would appear to indicate that there 
are records of "present" treatment dated after November 
1997.  Moreover, in his statement of January 2001, the 
veteran apparently alleges that he now has atrophy of the 
left thigh due to his service-connected left knee disability.  
This manifestation was not reported as a subjective complaint 
at the VA examination of July 2000.  That report comments 
neither on the presence nor the absence of atrophy.  On the 
other hand, the November 1997 VA examination reports that the 
left thigh measured 18 inches in circumference four inches 
above the knee cap, verses 19 1/2 inches at the same location 
on the right.  [Accordingly, the veteran appears to have 
alleged a worsening of the condition since the last VA 
examination of record.]

As the Board pointed out in the November 1999 remand, the 
veteran is service- connected for a disability classified as 
residuals of a traumatic injury of the left knee with post 
traumatic degenerative joint disease.  The veteran was rated 
at that time only under Diagnostic Code 5257, instability, 
without any discussion or consideration of whether part or 
all of his disability is due to arthritis which might be more 
accurately separately rated or rated in lieu of the current 
rating under diagnostic Code 5257 for the reasons cited in 
the Board's remand.  The supplemental statement of the case 
in November 2000 does not address whether a separate rating 
for disability due to post traumatic degenerative joint 
disease was warranted, or whether a rating under a 
diagnositic code for arthritis was warranted in lieu of the 
rating under Code 5257.  The Board cannot say with confidence 
that this omission was not prejudicial to the veteran.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The question of whether separate ratings under Code 5257 and 
5003 or 5010 may be awarded in this matter is complicated by 
the fact that the two most recent VA examinations, conducted 
by the same VA examiner, reflect apparently divergent 
diagnoses. At the November 1997 VA examination, the examiner 
diagnosed the veteran as having degenerative arthritis of the 
left knee.  He further indicated that the veteran exhibited 
what the examiner described as moderate instability medially 
and laterally of the left knee.  In his July 2000 report, the 
same VA examiner diagnosed the veteran as having internal 
derangement of the left knee with tear of the posterior horn 
of the medial meniscus.  He made no mention of arthritis.  
tiAt the November 1997 VA examination, the same examiner 
diagnosed the veteran as having degenerative arthritis of the 
left knee.

rat



This is especially so because the two past VA examinations 
were conducted during what the examiner described as "a 
period of quiescent symptoms."  The VA examiner held out the 
possibility that during a flare-up the physical findings 
could be significantly altered.

Without further elaboration, the Board further notes that the 
physical findings at the two examinations do not necessarily 
appear consistent with one another.  This may in part be due 
to what appear to be potentially inconsistent histories 
provided by the veteran at the two examinations.  The Board 
would defer any final judgment as to inconsistency until 
review of the treatment records over the past three-plus 
years.

Also, the Board notes February 1995 and May 1997 VA diagnoses 
of mild paresis of the left quadriceps and hamstrings by a VA 
physical therapist.  It is not clear how this diagnosis is to 
be viewed as compared to a provisional diagnosis of 
"meniscus" by the veteran's primary care referring VA 
physician in May 1997, who had referred the veteran to the 
physical therapist in light of the veteran's request for 
"flex testing."  Physical therapy was not planned in May 
1997 after testing, and the veteran was noted to be under 
treatment by two VA physicians by the physical therapist.

If the veteran's symptoms are in part or in whole 
attributable to meniscus damage, it is not clear from the 
record whether the veteran is service connected for 
disability due to meniscus damage.  The July 1994 rating 
decision describes the veteran as service-connected for 
"residuals of left knee injury with post-traumatic 
degenerative arthritis."


  
As the RO is no doubt aware, recently enacted legislation, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The record should be carefully reviewed by the RO and 
compliance with the provisions of the newly enacted VCAA 
ensured.  The determination of the specific RO development 
and notice requirements of the VCAA are evolving matters at 
the time of this Board action.  See Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should inform the veteran as 
to whether he is service connected for 
ligamentous damage or instability, or 
meniscus damage, of the left knee.  On 
preliminary review of the record, it 
would appear that while the RO has 
classified the service-connected 
disability as "residuals of left knee 
injury with post-traumatic degenerative 
arthritis," it is not clear to the Board 
that the RO has attempted to distinguish 
manifestations involving meniscus 
involvement or ligamentous damage from 
other pathology (such as clearly service-
connected degenerative joint disease) of 
the left knee for rating purposes.  The 
RO should clarify its stance in this 
regard so that the veteran can clearly 
understand whether there is or is not 
pathology of the left knee that the RO is 
not recognizing as service connected, or 
rating as though service connected.  The 
RO should then request the veteran to 
clarify whether he seeks service 
connection for disability of the left 
knee apart from his current service-
connected disability.

3.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claim.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

The records sought must include all 
records of VA and private treatment of 
left knee disability from 1993 forward 
which have not been previously obtained 
and associated with the claims file.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

4.  Following the above development, the 
veteran should be scheduled for a VA 
orthopedic examination by a physician who 
has not previously examined the veteran 
in order to determine the nature and 
etiology of any left knee disorder 
present.  The claims folder or the 
pertinent medical records contained 
therein, including the veteran's service 
medical records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should be specifically requested to 
review the historical data to include the  
clinical records during the veteran's 
active service in order to obtain an 
accurate picture of his current and past 
condition.  

All necessary tests should be performed. 
A copy of this remand order also should 
be provided to the examiner.  The 
examiner should provide explicit 
responses to the following questions: 

(a) What is the current nature and 
extent of the veteran's left knee 
disability?   

(b)  What is the extent of each 
component of the veteran's left knee 
disability, to include (if present) 
arthritis, meniscus damage, and 
ligamentous instability? 

(c) What is the degree of medical 
probability that any current 
acquired disability attributable to 
meniscus damage or ligamentous 
instability is causally related to 
service, or if pre-existing service 
was chronically worsened by the 
veteran's active service?

All indicated tests, studies and X-rays 
should be performed.  The orthopedist 
should set forth all objective findings 
regarding the left knee disability, 
including complete range of motion 
measurements.  

Range of motion measurements should 
reflect functional range of motion as 
limited by pain, arthritis, meniscus 
damage, weakened movement, ligamentous 
damage, weight-bearing limitations, 
flare-ups, fatigability, instability, 
incoordination, or any other knee 
pathology or disability.

The orthopedist should individually and 
specifically describe the presence and 
extent of any disability caused by 
arthritis, ligamentous damage, or 
meniscus damage of the knee.  

The orthopedist should also address the 
effect of the veteran's current left knee 
disability on his ability to perform 
routine functions and to obtain or 
maintain employment. 

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

5.  The veteran is advised that failure 
to report for a scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this case.  Moreover, under 
38 C.F.R. § 3.655 (2000), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures at once.

7. Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issue on 
appeal.  

As the veteran has been found to have 
falsified documents in connection with 
another claim (see the Board's November 
1999 decision), the Board very 
respectfully requests that the RO 
exercise, in the RO's best judgment, a 
commensurate level of care and diligence 
in assessing the veteran's credibility, 
and in ensuring the authenticity of any 
medical or other evidence submitted by 
the veteran in connection with this 
appeal, whether submitted in the past or 
in connection with this remand.

In addressing the orthopedic increased 
rating issue, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. §§  4.40, 4.45, and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, the RO should consider 
whether the components of the veteran's 
left knee disability should be separately 
rated in accordance with VAOPGCPREC 23-
97.  Also, the RO should consider the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




